Citation Nr: 0619911	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  99-06 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for folliculitis, 
groin, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to service connection for sleep 
apnea and entitlement to service connection for COPD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's folliculitis, groin is manifested by slight 
hyperpigmentation of the skin of the inner thighs, posterior 
scrotum, and perineum, but no active scaling, no 
inflammation, and no exudate, with the hyperpigmented area 
covering less than 1 percent of the total body surface and 
zero percent of the exposed body surface.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
folliculitis, groin have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, 
Diagnostic Code (DC) 7806.   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).  
Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

In October 1998, the RO continued the disability rating of 10 
percent for folliculitis, groin.  However, because the VA 
revised its duty-to-notify-and-assist requirements while this 
claim was still pending, in May 2005, the RO sent the veteran 
a letter in which he was apprised of the elements of the 
evidence required to substantiate a claim for an increased 
disability rating for folliculitis, groin and advised of the 
allocation of responsibility for obtaining such evidence.  
Subsequent to the VA's advisement to the veteran of what 
evidence would substantiate the claim, the allocation of 
responsibility for obtaining such evidence, and advising the 
veteran that he should submit all relevant evidence, de novo 
review of the claim was accomplished in October 2005, and a 
Supplemental Statement of the Case ("SSOC") was issued.

The rating decision on appeal, the February 1999 Statement of 
the Case ("SOC"), and the October 2005 Supplemental 
Statement of the Case ("SSOC") provided the veteran with 
specific information as to why the claim was being denied and 
of the evidence that was lacking.  The October 2005 SSOC 
supplied the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1), concerning the need for the veteran to provide 
any evidence pertaining to the claim.  The RO did not advise 
the veteran of the relevant DC for folliculitis, groin, nor 
provide a description of the rating formula for all possible 
schedular ratings in excess of 10 percent, after the veteran 
timely filed a Notice of Disagreement in December 1998, 
contesting the continuation of the 10 percent rating for 
folliculitis, groin.  Rather, the RO did so in the October 
2005 SSOC.  The veteran, however, was not thereby prejudiced 
because the veteran was specifically advised through the 
October 1998 rating decision that in order to receive the 
next higher evaluation (30 percent) under the then applicable 
criteria, the evidence must show that he had constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran had ample time to respond to the October 
1998 rating decision and the February 1999 SOC, so the timing 
of the October 2005 SOC did not compromise the essential 
fairness of the adjudication.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran provided no authorization for VA to 
obtain private medical records, and VA did not obtain any 
private medical records for the veteran.  However, the VA did 
obtain the veteran's VA medical records up to May 2005 and 
service medical records (SMRs).  All of these records were 
reviewed by the RO.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA skin 
examinations were conducted in March 1998 and June 2005.
The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Analysis of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that an emphasis be 
placed upon the limitation of activity imposed by the 
disabling condition, and 38 C.F.R. § 4.2, which requires that 
medical reports be interpreted in light of the whole recorded 
history and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for the evaluation of the complete medical 
history of the veteran's condition operate to protect 
veterans against an adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the appellant's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that during the pendency of this claim, the 
rating criteria for evaluating skin disorders was amended, 
effective from August 30, 2002.  See 67 Fed. Reg. 147, 49590-
49599 (July 31, 2002).  The veteran was provided notice of 
this amendment in the October 2005 SSOC.  Thus, the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Prior to August 30, 2002, the appellant's disability was 
evaluated under 38 C.F.R. § 4.118, DC 7806 (1999).  This code 
section provided a 10 percent rating for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  The next higher rating (30 
percent) applied to eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.

The new schedule for rating disabilities of the skin still is 
found under DC 7806 of 38 C.F.R. § 4.118.  See 67 Fed. Reg. 
179, 58449 (September 16, 2002).  However, DC 7806 now 
directs the rating officer to assign a 10 percent rating for 
dermatitis or eczema that affects at least 5 percent, but 
less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent of exposed areas affected 
or intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.  The 
next higher rating (30 percent) applies to dermatitis or 
eczema that effects 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

The Board has thoroughly reviewed all the evidence of record, 
to include, but not limited to: contentions of the veteran; 
service medical records; VA examination reports dated March 
1998 and June 2005; VA outpatient treatment records dated 
between 1996 and 2005; lay statements; and the transcript 
from the May 2006 Board hearing.  Based on a review of the 
aforementioned evidence, an increased rating under either the 
criteria effective prior to August 30, 2002, or thereafter, 
is not warranted.  The service-connected folliculitis, groin 
is located in the veteran's groin area, and thus, does not 
involve an exposed area.  38 C.F.R. § 4.118, DC 7806 (1999); 
38 C.F.R. § 4.118, DC 7806 (2004).  The clinical evidence of 
record also does not contain any evidence that the 
folliculitis, groin involves extensive lesions under the 
criteria in effect in 1999 or affects 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected 
under the criteria in effect from August 30, 2002.  Moreover, 
because the groin area is not normally exposed to view, the 
veteran's folliculitis, groin cannot be considered 
disfiguring, let alone markedly disfiguring, as required for 
a 30 percent disability rating under the criteria in effect 
in 1999. 

As to the extent of the disease, the March 1998 VA examiner 
found an intertriginous (an areas where opposing skin 
surfaces touch and may rub) eruption in the groin area.  
Although the VA examiner found skin conditions elsewhere on 
the veteran's body, these findings are irrelevant because the 
veteran was service connected specifically for folliculitis 
in the groin area, not for a generalized skin condition.  
Moreover, the other skin conditions elsewhere were not 
diagnosed as folliculitis, but rather as eczema, xerosis 
(dryness), and seborrheic dermatitis. 

The June 2005 VA examiner documented slight hyperpigmentation 
of the skin of the inner thighs, posterior scrotum, and 
perineum, but no active scaling, inflammation, or exudate; 
concluded there were no signs of any current folliculitis; 
and characterized the veteran's skin condition as recurrent, 
rather than chronic, tinea cruris, with the hyperpigmented 
area amounting to less than 1 percent of the total body 
surface and zero percent of the exposed body surface.

Thus, neither the findings from the March 1998, nor the June 
2005, VA examination provide support for extensive lesions; 
or for a dermatitis that affects 20 to 40 percent of the 
entire body, or 20 to 40 percent of exposed areas affected as 
contemplated by a 30 percent disability rating under 
38 C.F.R. § 4.118, DC 7806 (1999) or 38 C.F.R. § 4.118, DC 
7806 (2002).

Review of VA outpatient treatment records between 1996 and 
2005 confirm the June 2005 VA examiner's characterization of 
the veteran's tinea cruris as recurrent, rather than chronic.  
In this time period, VA outpatient treatment records show few 
episodes of skin problems, only two of which specifically 
involved the groin area.

In March 1997, the veteran complained of blisters on his feet 
and in April 1997 he complained of blisters on his feet and 
an itchy, raw groin area.  He was referred to a dermatologist 
in April 1997 who diagnosed him with eczema on the feet and 
gave the veteran a cream for this condition.  In October 
1997, when he complained of a non-specific rash, the medical 
provider noted that the rash might have arisen from the 
veteran applying medication given for his feet to his groin 
area instead.  

In July 1998, the veteran presented with a rash on his 
forearms and feet which was diagnosed as psoriasis and 
treated with a cream.

VA outpatient medical records are silent for any further 
complaints of skin conditions until January 2001, when the 
veteran complained of itching.  Physical examination revealed 
a 3 cm. papular area without scaling on the trunk.  The 
medical provider diagnosed the veteran with tenia versicolor 
on the trunk and treated the veteran with a cream.  At a 
follow-up visit in March 2001, the veteran reported no more 
itching, and physical examination revealed a hyperpigmented 
area on the right lower arm and good clearing on the back and 
feet.

In November 2002, when the veteran complained of itchy 
breakouts on his arms, hands, and back, he was diagnosed with 
tinea versicolor and treated with a cream.  The final VA 
outpatient treatment record for a skin condition was in 
October 2003, when the veteran was given a cream for an 
unspecified skin condition.

Because the medical evidence of record shows that the 
veteran's service-connected folliculitis, groin did not 
manifest constant exudation or itching, but rather manifested 
such symptoms rarely over a nine year period, the veteran's 
service connected folliculitis, groin fails to meet the 
requirement of constant exudation or itching required for a 
30 percent disability rating under 38 C.F.R. § 4.118 DC 7806 
(1999). 
Finally, the medical evidence of record contains no 
indication that the veteran was prescribed intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, for a total duration of six weeks or 
more during the past 12 month period to warrant a 30 percent 
rating under 38 C.F.R. § 4.118, DC 7806.

Accordingly, the veteran's application for an increased 
rating for folliculitis, currently evaluated as 10 percent 
disabling, is denied.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of folliculitis, groin 
and its effect on earning capacity and ordinary activity from 
the original grant of service connection.  See 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  At present, however, there is no basis 
for assignment of an evaluation, to include additional 
"staged" ratings, other than that noted above.  See 
Fenderson, supra.  Likewise, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

A rating in excess of 10 percent for service-connected 
folliculitis of the groin is denied.


REMAND

The issues of entitlement to service connection for sleep 
apnea and entitlement to service connection for COPD must be 
remanded for lack of compliance by the RO with its duty-to-
notify requirements.  In its May 2005 duty-to-notify-and-
assist letter, the RO incorrectly stated that the veteran 
failed to appeal the RO's October 1998 decision, which, in 
part denied service connection for sleep apnea and for COPD; 
and that due to the veteran's failure to appeal the RO's 
October 1998 decision, the decision had become final, so the 
veteran had to submit new and material evidence to re-open 
these service connection claims.  

However, the record reflects that in December 1998, the 
veteran filed a timely Notice of Disagreement (NOD) with the 
RO's October 1998 decision; and following the issuance of an 
SOC by the RO in February 1999, the veteran filed a timely 
substantive appeal with the RO in March 1999.  Thus, the 
October 1998 RO's decision was not final, but remains 
pending.  See 38 C.F.R. § 20.200; Fenderson v. West, 12 Vet. 
App. 119, 128 (1999) ("Appellate review of a decision by an 
agency of original jurisdiction (AOJ), usually the RO, is 
initiated by the claimant's filing a timely NOD with the AOJ 
and is perfected by the claimant's filing a Substantive 
Appeal with the AOJ.") 

Although the veteran submitted these service connection 
claims prior to VA's August 2001 amendments to its duty-to-
notify-and-assist requirements under 38 C.F.R. § 3.159(b), 
the 2001 amendments nonetheless apply to the veteran's 
service connection claims because these claims were still 
pending and not decided by VA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Pursuant to 38 C.F.R. § 3.159(b), the RO was 
obligated to notify the veteran of the evidence required to 
establish a claim for service connection prior to 
adjudicating his service connection claims.  The record 
reflects that the RO failed to meet this obligation.

Accordingly, the case is REMANDED for the following action:

1.  Review the case file and ensure that 
all duty-to-notify-and-assist obligations 
are satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) by issuing a letter of notice and 
assistance for the veteran's initial 
claims for service connection for sleep 
apnea and for COPD, without regard to the 
question of whether new and material 
evidence has been submitted to reopen 
previously denied claims..  

2.  Contact the veteran and request that 
he identify all healthcare providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for sleep apnea and 
COPD.  Request the veteran to complete 
and return the appropriate release forms 
so that VA can obtain any identified 
evidence.  Directly request all 
identified private treatment records from 
the healthcare providers.  Regardless of 
the veteran's response, obtain all 
outstanding VA treatment reports.  
Associate all information not duplicative 
of evidence already received with the 
case file.

3.  If unable to obtain any of the 
relevant records sought, notify the 
veteran and identify the specific records 
not obtained, explaining the efforts used 
to obtain those records, and describing 
any further action to be taken with 
respect to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).

4.  Take any additional development 
action deemed proper with respect to the 
claims, including conducting VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the duty-to-notify-and-
assist provisions.  Following such 
development, review and readjudicate the 
claim.  See 38 C.F.R. § 4.2 (if the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  If any such action does not 
resolve the claim, issue a Supplemental 
Statement of the Case to the veteran and 
allow an appropriate time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


